DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see pages 5-7, filed on June 2, 2021, with respect to unpatentability over the prior art combination of Baten et al., Kristich et al., and Morris et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 1, 2, and 4 has been withdrawn. 
Applicant’s arguments, see pages 5-7, filed on June 2, 2021, with respect to unpatentability over the prior art combination of Baten et al., Kristich et al., Morris et al., and Smith et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claim 3 has been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 11-13 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a mobile power generation system as recited by independent claim 1, comprising: 
an intake transport apparatus; 
an exhaust transport apparatus; and 
a power generation transport apparatus; 

the exhaust duct is horizontally disposed on the exhaust transport apparatus during transportation; and 
the exhaust duct is hydraulically rotated to a vertical direction of the exhaust transport apparatus when in working state; 
wherein the intake transport apparatus further comprises an intake hydraulic shifter unit, which is configured to adjust relative positions of the intake transport apparatus and the power generation transport apparatus so as to connect the intake assembly of the intake transport apparatus to the intake chamber of the power generation apparatus in the working state; and 
the exhaust transport apparatus further comprises an exhaust hydraulic shifter unit, which is configured to adjust relative positions of the exhaust transport apparatus and the power generation transport apparatus so as to connect the exhaust expansion joint of the exhaust transport apparatus to the exhaust collector of the power generation apparatus in the working state. 
Dependent claims 2-4 and 11-13 are considered allowable due to their respective dependence on allowed independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        June 14, 2021